


Exhibit 10(c)


THE VALSPAR CORPORATION


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN FOR
RICHARD ROMPALA
(RESTATED JANUARY 1, 2005)


ARTICLE 1.   ESTABLISHMENT AND PURPOSE

        1.1.     Establishment.   The Valspar Corporation (the Company) hereby
establishes, effective as of October 29, 2001, an unfunded supplemental
executive retirement plan to be known as the Valspar Corporation Supplemental
Executive Retirement Plan (the Plan) for Richard Rompala (the Participant).

        1.2.     Purpose.   The Plan is established and is intended as an
unfunded plan to be maintained for the purpose of providing retirement income to
the Participant, and as such it is intended that the Plan be exempt from the
relevant requirements of Title I of the Employee Income Retirement Security Act
of 1974 (ERISA), as amended. The Plan is not intended to satisfy the
qualification requirements of Internal Revenue Code Section 401. This Plan is
restated effective as of January 1, 2005 to comply with the requirements of
Section 409A of the Code and IRS guidance issued thereunder.


ARTICLE 2.   DEFINITIONS

        2.1.     Definitions.   Whenever used herein, the following terms shall
have the respective meanings set forth below and, when intended, such terms
shall be capitalized.

  a.   “Actuarial Equivalent” means the equivalence in present value of an
annual annuity payment for the Participant’s life expectancy, using the
mortality table assumptions defined under Section 417(e) of the Code and an
interest rate equal to the ten-year Treasury Note rate on the most recent sale
prior to the 90th day before the date payment is due as provided in Article 5,
except that the interest rate as determined above shall not exceed 7.5%.


  b.   “Board” means the Board of Directors of the Company.


  c.   “Code” means the Internal Revenue Code of 1986, as amended.


  d.   “Committee” means the Compensation Committee of the Board, or any other
committee designated by the Board to administer the Plan, pursuant to Article
3.1 herein.


  e.   “Company” means The Valspar Corporation, a Delaware corporation, or any
successor thereto as provided in Article 8 herein.


  f.   “Disability” means the Participant: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company.


  g.   “Effective Date” means the date the Plan becomes effective, as set forth
in Article 1.1 herein.


  h.   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time or any successor act thereto.




--------------------------------------------------------------------------------



  i.   “Participant” means Richard Rompala.


  j.   “Plan Year” means, for the first year of the Plan, the period from the
Effective Date through December 31, 2001. Thereafter, Plan Year means the
consecutive twelve-month period beginning each January 1 and ending December 31.


  k.   “Spouse” means Jean Rompala.


        2.2.     Gender and Number.   Except when otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.


ARTICLE 3.   ADMINISTRATION

        3.1.     The Committee.   The Plan shall be administered by the
Compensation Committee of the Board, or by any other committee designated by the
Board to administer the Plan. The Committee may delegate any or all of its
administrative responsibilities hereunder.

        3.2.     Authority of the Committee.   Subject to the provisions herein
and subject to ratification by the Board, the Committee shall have the full
power to amend the Plan at any time (subject to Article 7 herein), to construe
and interpret the Plan, and to make any other determination that may be
necessary or advisable for the Plan’s administration.

        3.3.     Decisions Binding.   All determinations and decisions made by
the Committee pursuant to the provisions of the Plan, as ratified by the Board,
and all related orders or resolutions of the Board shall be final, conclusive,
and binding on all persons, including the Company, its employees, the
Participant, and their estates and beneficiaries.

        3.4     Named Fiduciary.   The Company shall be the named fiduciary of
the Plan.


ARTICLE 4.   VESTING AND EVENT OF PAYMENT

        4.1     Vesting.   The Participant shall be fully vested in the SERP
benefit described in Section 5.1 as of March 1, 2005.

        4.2     Event of Payment.   The Participant shall be entitled to payment
of the Participant’s SERP benefits as set forth in Section 5.1 upon the earliest
of the following events:

  a.   The Participant incurs a “separation from service” with the Company, as
defined in Section 409A of the Code and guidance issued thereunder;


  b.   The Participant’s death; or


  c.   The Participant’s Disability prior to his separation from service with
the Company.



ARTICLE 5.   BENEFIT AMOUNT AND PAYMENT

        5.1     SERP Benefit.   In the event of the Participant’s separation
from service under Section 4.2(a), the Company shall pay to the Participant a
SERP benefit in a single lump sum equal to the Actuarial Equivalent of an annual
annuity of $400,000 (but not less than a lump sum of $3,790,000) on the later
of:

  a.   the earliest date that payment is permitted as the result of a separation
from service under Section 409A of the Code and guidance issued thereunder (but
no later than the date that is six months and one day after the Participant’s
separation from service); or




--------------------------------------------------------------------------------



  b.   the first day of the first fiscal year of the Company in which the
Participant is not a “covered employee” as defined in Section 162(m) of the
Code.


        5.2     Disability.   In the event of the Participant’s Disability, the
Company shall pay to the Participant the SERP benefit determined under Section
5.1 on the 60th day after the date of the Participant’s Disability. If as a
result of the Disability the Participant is unable to apply such payment to the
Participant’s own interest and advantage, the Company or provider or payor of
the benefit shall make any such payment or payments due the Participant under
the terms of the Plan in accordance with the written directions of the Spouse
(or if the Spouse is unable to so act, the person or entity established, to the
reasonable satisfaction of the Company and its legal counsel, to have the legal
authority to act on behalf of the Participant with respect to such matters
following his Disability), and the Company and provider and payor shall be
relieved of any further liability upon payment of any amounts due hereunder at
the direction of the Spouse (or such other person or entity).

        5.3     Death of Participant; Death of Spouse.   In the event of the
Participant’s death before the SERP benefit is paid, the Company shall pay the
SERP benefit determined under Section 5.1 to the Spouse on the 60th day after
the date of the Participant’s death. If the Spouse dies prior to the
Participant, upon the death of the Participant, no further payments will be made
under the Plan.


ARTICLE 6.   CLAIMS REVIEW

        6.1     Claims Procedure and Review.   The Participant or Spouse (the
“claimant”) may make a claim for Plan benefits within the time and in the manner
described herein. Such claim shall be made within 60 days after the claim arises
by filing a written request with the Vice President of Human Resources of the
Company, on behalf of the Committee. The Committee shall determine the claim
within a reasonable time after the receipt of the written claim. Notice of the
Committee’s decision shall be communicated to the claimant in writing. If the
claim is denied, the notice shall include the specific reasons for the denial
(including reference to pertinent Plan provisions), a description of any
additional material or information necessary for the Committee to reconsider the
claim, the reasons for any of such additional material or information, and an
explanation of the review procedure.

        6.2     Appeal.   The Participant, Spouse or his or her duly authorized
representative may, within 90 days after receiving such written notice, request
the Board of the Company to review the Committee’s decision. The Board shall
afford the claimant a hearing and the opportunity to review all pertinent
documents and submit issues and comments orally and in writing and shall render
a review decision in writing within 120 days after receipt of request for
review. The review proceeding shall be conducted in accordance with the rules
and regulations adopted from time to time by the Board.


ARTICLE 7.   AMENDMENT AND TERMINATION

        The Committee hereby reserves the right to amend, modify, and/or
terminate the Plan at any time subject to ratification by the Board, provided,
however, except as provided in the next sentence, no such amendment or
termination shall in any manner adversely affect the rights or benefits of the
Participant previously accrued herein without the consent of the Participant.
Notwithstanding the preceding sentence, if and to the extent that any provision
of the Plan does not comply with Section 409A of the Code (and is not otherwise
subject to any transition rules applicable under Section 409A of the Code on the
date payment is due) such provision shall be administered and interpreted in a
manner consistent with the requirements of Section 409A of the Code; if and
solely to the extent that any such provision does not comply with Section 409A
of the Code, the Company shall have the authority, without the consent of the
Participant, to amend the Plan with respect to that provision to the extent the
Company determines necessary to avoid any portion of the SERP benefit payable to
the Participant under the Plan being either retroactively included in taxable
income for any taxable period prior to the actual payment to the Participant or
subject to the excise tax under Section 409A of the Code.



--------------------------------------------------------------------------------




ARTICLE 8.   MISCELLANEOUS

        8.1.     Unfunded Plan.   The Plan is intended to be an unfunded plan
maintained primarily to provide supplemental pension benefits for Richard
Rompala, and is further intended to be exempt from the provisions of Parts 2, 3,
and 4 of Title I of ERISA.

        8.2.     Unsecured General Creditor.   The Participant and the
Participant’s beneficiaries, heirs, successors, and assigns shall have no
secured legal or equitable rights, interest, or claims in any property or assets
of the Company, nor shall they be beneficiaries of, or have any rights, claims,
or interests in any life insurance policies, annuity contracts, or the proceeds
therefrom owned or which may be acquired by the Company. Except as provided in
Article 8.3, such policies, annuity contracts, or other assets of the Company
shall not be held under any trust for the benefit of the Participant, the
Participant’s beneficiaries, heirs, successors, or assigns, or held in any way
as collateral security for the fulfilling of the obligations of the Company
under this Agreement. Any and all of the Company’s assets and policies shall be,
and remain, the general, unpledged, unrestricted assets of the Company. The
Company’s obligation under this Agreement shall be that of an unfunded and
unsecured promise to pay money in the future.

        8.3.     Costs of the Plan.   All costs of implementing and
administering the Plan, and all costs incurred in providing the benefits
described herein, shall be borne by the Company.

        8.4.     Tax Withholding.   The Company shall deduct from all payments
made pursuant to the Plan amounts sufficient to satisfy such withholding
requirements, including any FICA taxes payable, even if such deduction is
required prior to the Payment Date.

        8.5     Notices.   All notices given to or made pursuant hereto shall,
except as otherwise specified herein, be in writing and be delivered, mailed or
faxed to any such party at its address below:

  In the case of Valspar:

The Valspar Corporation
Attention: Vice President, Human Resources
1101 Third Street South
Minneapolis, MN 55415

In the case of the Participant:

Mr. Richard M. Rompala
4848 West Lake Harriet Parkway
Minneapolis, MN 55410


        Either party may, by notice hereunder, designate a changed address. Any
notice, if mailed properly addressed, postage prepaid, registered or certified
mail, shall be deemed dispatched on the registered date or that stamped on the
certified mail receipt, and shall be deemed received within the second business
day thereafter or when it is actually received, whichever is sooner.

        8.6.     Nontransferability.   The Participant’s rights to benefits
provided hereunder may not be sold, transferred, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. In no event shall the Company make any payment under the Plan to
any assignee or creditor of the Participant or to any assignee or creditor of
the Spouse.

        8.7.     Successors.   All obligations of the Company under the Plan
shall be binding upon and inure to the benefit of any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.



--------------------------------------------------------------------------------



        8.8.     Severability.   In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        8.9.     Applicable Law.   To the extent not preempted by federal law,
the Plan shall be governed by and construed in accordance with the laws of the
state of Minnesota.

The Valspar Corporation     Participant       /s/   Gary Gardner   
/s/   Richard M. Rompala  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

   Gary Gardner,
Vice President, Human Resources    Richard M. Rompala   

















--------------------------------------------------------------------------------
